            Case 1:19-cr-00184-DAD-BAM Document 20 Filed 05/18/20 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00184-DAD-BAM

10          Plaintiff,                                   STIPULATION TO CONTINUE AND ORDER

11                          v.

12   TROY WAYNE REISS,

13          Defendant.

14

15
            This case is set for a hearing on May 26, 2020, which the parties stipulate to continue to August
16
     24, 2020, for the reasons set forth below. On March 17, 2020, this Court issued General Order 611,
17
     which suspends all jury trials in the Eastern District of California scheduled to commence before May 1,
18
     2020. This General Order was entered to address public health concerns related to COVID-19.
19
            Although the General Order addresses the district-wide health concern, the Supreme Court has
20
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
21
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
22
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
23
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
24
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
25
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
26
     or in writing”).
27
            Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
28


      STIPULATION                                        1
30
           Case 1:19-cr-00184-DAD-BAM Document 20 Filed 05/18/20 Page 2 of 4

 1 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 2 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 3 justice served by taking such action outweigh the best interest of the public and the defendant in a

 4 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 5 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 6 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 7 a speedy trial.” Id.

 8          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

20 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

21 pretrial continuance must be “specifically limited in time”).

22                                                     STIPULATION

23          Plaintiff, United States of America, by and through its counsel of record, the United States

24 Attorney for the Eastern District of California, and defendant, TROY WAYNE REISS, by and through

25 his counsel, stipulate to continue the hearing in this matter, which is currently set for May 26, 2020, until

26 August 24, 2020. In support thereof, the parties stipulate that:
27          1. The Defendant, TROY WAYNE REISS, is currently detained after being charged with

28              violations of 21 U.S.C. § 841(a)(1) –possession with the intent to distribute


      STIPULATION                                          2
30
          Case 1:19-cr-00184-DAD-BAM Document 20 Filed 05/18/20 Page 3 of 4

 1             methamphetamine; and a violation of 18 U.S.C. § 924(c)(1)(A) – possession of a firearm in

 2             furtherance of a drug trafficking crime. The government provided discovery, supplemental

 3             discovery, and provided defense counsel with proposed plea agreement. The defendant is

 4             continuing to review the discovery and needs time to do so.

 5         2. As a consequence, the parties agree that a continuance until August 24, 2020, at 1:00pm is

 6             warranted.

 7         3. The parties stipulate that the period of time from May 26, 2020, through August 24, 2020, is

 8             deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 9             because it results from a continuance granted by the Court at defendants’ request on the basis

10             of the Court’s finding that the ends of justice served by taking such action outweigh the best

11             interest of the public and the defendant in a speedy trial.

12         IT IS SO STIPULATED.

13
      Dated: May 15, 2020                                    MCGREGOR W. SCOTT
14                                                           United States Attorney
15
                                                      By: /s/ THOMAS NEWMAN
16                                                        THOMAS NEWMAN
17                                                        Assistant United States Attorney

18
     Dated: May 15, 2020                                  /s/ MONICA BERMUDEZ____
19                                                        Attorney for Defendant
                                                          TROY WAYNE REISS
20

21

22

23

24

25

26
27

28


      STIPULATION                                        3
30
           Case 1:19-cr-00184-DAD-BAM Document 20 Filed 05/18/20 Page 4 of 4

 1

 2                                                  ORDER

 3
            IT IS SO ORDERED that the Status Conference and Arraignment on the Superseding Indictment
 4
     is continued from May 26, 2020, to August 24, 2020, at 1:00 p.m. before Magistrate Judge Barbara
 5
     A. McAuliffe.
 6

 7          IT IS FURTHER ORDERED THAT the period of time from May 26, 2020, through August 24,

 8 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 9 because it results from a continuance granted by the Court at defendants’ request on the basis of the

10 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

11 public and the defendant in a speedy trial.

12
     IT IS SO ORDERED.
13

14      Dated:      May 18, 2020                             /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION                                        4
30
